DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 19-21 in the reply filed on 6/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because undue burden has been established due to the different classifications of the method and the article.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/21/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-9, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (2016 41st International Conference on Infrared, Millimeter, and Terahertz waves).
Sato discloses a transparent terahertz metamaterial.  Concerning claims 1, 3-4, and 8-9, Sato discloses the metamaterial comprises a cyclo-olefin polymer film upon which copper wires are formed and the wires are cut (FIGS. 1 and 3).  Given that Sato discloses the metamaterial is transparent, the optical transmittance as claimed would be met.  Regarding the sheet resistance, since the material forming the metal wires are copper, which is the same material as claimed, sheet resistance is also met.  With respect to claims 6 and 7, THz transmissivity is over 30% in the wavelength as claimed (pp. 1-2).  Concerning claims 19 and 20, the resulting laminate is considered to be an article and a device since there are no specific limitations regarding the device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 8803637).
Peralta discloses terahertz metamaterials.  Concerning claims 1-4 and 6-9, Peralta discloses the terahertz metamaterial comprises a dielectric substrate, upon which a single layer of metal that is patterned and the thickness of each metal element forming the periodic array is such that the thickness is thicker than the skin depth of the metal at the frequencies of operation (col. 5, lines 29-44).  Peralta further discloses that the dielectric substrate is quartz and the like and the metal elements are formed from silver, gold, copper, aluminum, and the like, wherein the metal is the same as that claimed and as such, would have the claimed sheet resistance (Table 1; cols. 4-5, lines 55+).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed thickness, in order to operate in the desired frequency and transmission range.  Concerning claims 19 and 20, the resulting laminate is considered to be an article and a device since there are no specific limitations regarding the device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Peralta et al. (US 8803637) as applied to claim 20 above, and further in view of Nguyen et al. (US 20110175672).
Peralta discloses the above but is silent to the claimed use in automotive terahertz devices.
Nguyen discloses terahertz metamaterials are used in automotive radar devices (para. 0017).  As such, for use in automobiles as radar devices, it would have been obvious to use such devices in areas such as automotive windows as radar devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiong et al. (US 20140193301).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783